Case 1:19-cv-24606-MGC Document 6 Entered on FLSD Docket 12/11/2019 Page 1 of 3



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.: 1:19-cv-24606
 BENITO RODRIGUEZ,

        Plaintiff,

 v.

 RECEIVABLES OUTSOURCING, INC.,

       Defendant.
 _______________________________________/

                                           STATEMENT OF CLAIM

        Plaintiff BENITO RODRIGUEZ (“Plaintiff”), by and through undersigned counsel, files

 this Statement of Claim, and in support thereof, states the following:

        Pursuant to Fla. Stat. § 440.13(13)(a), “[a] health care provider may not collect or receive

 a fee from an injured employee within this state, except as otherwise provided by this chapter.

 Such providers have recourse against the employee or carrier for payment for services rendered in

 accordance with this chapter.” An employee is shielded from liability in any dispute between the

 employer or carrier and health care provider regarding reimbursement for the employee’s

 authorized medical or psychological treatment. See generally Fla. Stat. § 440.13.

        Defendant Receivables Outsourcing, Inc. (“Defendant”) is a business entity engaged in the

 business of soliciting and collecting consumer debts, and JMG Specialty Physicians (the

 “Creditor”). is a provider of medical services. On or about July 07, 2018, Plaintiff suffered an

 accident and related injuries in the course and scope of Plaintiff’s employment that required

 medical treatment and/or services (the “Medical Services”). At the time Creditor provided and/or

 rendered its respective Medical Services to Plaintiff, Plaintiff informed Creditor that the injuries

 for which Plaintiff required medical services, were due to an accident and subsequent injuries that
                                                                                                               PAGE | 1 of 3
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 1:19-cv-24606-MGC Document 6 Entered on FLSD Docket 12/11/2019 Page 2 of 3



 occurred within the course and scope of Plaintiff’s employment. Creditor charged a fee for the

 provision of its (Creditor’s) respective Medical Services (the “Consumer Debt”), but instead of

 billing Plaintiff’s employer and/or the appropriate insurance carrier, Creditor referred the

 collection of the Consumer Debt to Defendant. Thereafter, Defendant-DC sent a collection letter,

 internally dated November 28, 2018, to Plaintiff (the “Collection Letter”) in an attempt to collect

 the Consumer Debt. See D.E. 1-3

                               COUNT I – VIOLATION OF THE FDCPA

        Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

 representation or means in connection with the collection of any debt.” 15 U.S.C. §1692e. As

 stated above, Defendant mailed the Collection Letter to Plaintiff in an attempt to collect the

 Consumer Debt. Here, Plaintiff is not liable or otherwise responsible for the payment of the

 medical services rendered by Creditor, as such medical services were rendered to Plaintiff as a

 result of a work-related injury sustained by Plaintiff.

        As such, by mailing the Collection Letter to Plaintiff in an attempt to collect the Consumer

 Debt, Defendant falsely misrepresented Plaintiff’s obligation with respect to the Consumer Debt.

 For example, by and through the Collection Letter, Defendant wrongfully causes the least

 sophisticated consumer to falsely believe that he or she was responsible for the repayment of the

 Consumer Debt. Thus, Defendant violated § 1692e and § 1692e(2)(A) of the FDCPA by mailing

 the Collection Letter to Plaintiff in an attempt to collect the Consumer Debt



                              COUNT II – VIOLATION OF THE FCCPA

        Pursuant to § 559.72(9) of the FCCPA, in collecting consumer debts, no person shall:

 “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not


                                                                                                               PAGE | 2 of 3
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 1:19-cv-24606-MGC Document 6 Entered on FLSD Docket 12/11/2019 Page 3 of 3



 legitimate, or assert the existence of some other legal right when such person knows that the right

 does not exist.” Fla Stat. § 559.72(9) (emphasis added). Here, Defendant knew that the Consumer

 Debt was the result of an accident and injuries sustained by Plaintiff in the course and scope of

 Plaintiff’s employment. Despite knowing that Creditor did not have any entitlement or authority

 to collect the Consumer Debt from Plaintiff directly, Defendant mailed the Collection Letter to

 Plaintiff in an attempt to collect the Consumer Debt. Thus, Defendant violated § 559.72(9) of the

 FCCPA by mailing the Collection Letter to Plaintiff.



                 Dated: December 11, 2019

                                                               Respectfully Submitted,

                                                                /s/ Jibrael S. Hindi                                    .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:      jibrael@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:       954-907-1136
                                                               Fax:         855-529-9540


                                        CERTIFICATE OF SERVICE

        The undersigned certifies that on December 11, 2019, the forgoing was electronically via

 the Court’s CM/ECF system on all counsel of record.

                                                                     /s/ Jibrael S. Hindi                        ____       .
                                                                    JIBRAEL S. HINDI, ESQ.
                                                                    Florida Bar No.: 118259




                                                                                                               PAGE | 3 of 3
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
